     Case: 1:20-cv-05643 Document #: 19 Filed: 02/08/21 Page 1 of 1 PageID #:185

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Art Akiane LLC
                               Plaintiff,
v.                                                   Case No.: 1:20−cv−05643
                                                     Honorable John J. Tharp Jr.
Mardel, Inc., et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 8, 2021:


       MINUTE entry before the Honorable John J. Tharp, Jr: Both agreed motions for
extensions of time to answer or otherwise respond to the complaint [16] [17] are granted.
Mardel's answer or responsive pleading is due 3/11/21; Christianbook's is due 3/17/21.
Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
